UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7639



WILLIE FOSTER SELLERS,

                                              Plaintiff - Appellant,

          versus


KENNETH E. MELSON, 1st Assistant United States
Attorney;     BARBARA     WALKER,    Assistant
Commonwealth    Attorney;    PAUL   LANTEIGNE,
Sheriff; MARK MUSTIN, Chief Deputy; G. F.
DRISCOLL, Deputy Librarian,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-545-2)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.*


Affirmed by unpublished per curiam opinion.




     *
       Judge Wilkins did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (2000).
Willie Foster Sellers, Appellant Pro Se. Richard Parker, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Willie Foster Sellers appeals the district court’s orders

denying him relief in his action alleging violations under 42

U.S.C. § 1983 (2000) and Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.    See Sellers v. Melson, No.

CA-01-545-2 (E.D. Va. Nov. 9, 2001; Sept. 23, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2